Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-4 are pending in this office action. Claims 1-4 have been amended or newly added. This action is responsive to Applicant’s application filed 09/19/2022.

Response to Arguments 
3.	Claims 1-4 are pending in this office action. This action is responsive to Applicant’s Amendment filed 09/19/2022. 
Applicant's arguments with respect to amended features based on Application No. 17/482,636 claims (see the Title), not from original or amended of Application No. 16/408,782.
Applicant's arguments with respect to newly amended features in claim 4, have been considered but are moot in view of the new ground(s) of rejection.
Applicant’ argued, claims 1-3 stand rejected under 35 U.S.C. § 102(e) as being anticipated by Chan (U.S. 10,133,791). Applicant notes that the instant application is a post-AIA  Application. Thus, a 102(e) rejection is IMPROPER. (Argument page 1). The Examiner respectfully disagrees. 
The last Non-Final Office Action on 09/08/2022 only have under 35 U.S.C. § 103 claim rejection.

Information Disclosure Statement
4.	The references listed in the IDS filed 09/20/2022 has been considered. A copy of the signed or initialed IDS is hereby attached.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.	Claims 1-4 are rejected on the ground of Provisional nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent Publication No. 16/408,782.
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
The following table shows the claims 1 and 4 in Instant Application that are rejected by corresponding claim(s) in US Patent  Publication No. 17/482,636.
Instant Application
US Application No. 17/482,636
1. A data mining method, comprising: 
 	obtaining a subset of public records of data in a public domain; and 
 	performing data mining, via private domain data, within the subset of the public records of data to find data in the public domain corresponding to a particular individual.

4. (New) The data mining method of claim 1, wherein the data mining finds data in the public domain corresponding to the particular individual on a basis of the subset of public records of data having overlapping features to the private domain data.
1. A data mining method, comprising: 
 	obtaining a subset of public records of data in a public domain; and 
 	performing data mining, via private domain data, within the subset of the public records of data to find data in the public domain corresponding to a particular individual.








Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
After analyzing the language of the claims, it is clear that claim 1 is merely an obvious variation of claim 1 of US Patent Publication No. 17/482,636. Therefore, these two sets of claims are not patentably distinct.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan (US Patent No. 10,133,791 B1, hereinafter “Chan”). 
  As to Claim 1, Chan teaches the claimed limitations:
 	“A data mining method, comprising:” as systems, methods, and computer program methods for assessing a validity or invalidity of a patent. The system and method as described herein enable law firms, practicing attorneys, and other legal entities to capitalize on this opportunity by providing actionable data intelligence via natural language processing, machine learning of incoming documents, and data mining of related assets (column 3, lines 47-64).
 	“obtaining a subset of public records of data in a public domain” as the training data can include a subset of data for a plurality of cases whose data have previously been extracted by the data mining engine. The subset of data can include data for a plurality of variables extracted from a plurality of legal cases and proceedings (column 23, lines 58-63). The data mining/analysis system can also be connected to a plurality of proprietary data sources that are accessible over a network such as the Internet or local area network. The documents in the repositories and data sources can be fetched from a variety of public or private sources or domains (column 7, lines 50-67).
 	“performing data mining, via private domain data, within the subset of the public records of data to find data in the public domain corresponding to a particular individual” as data associated with the foregoing attributes can be extracted from a current proceeding or a related proceeding by the data mining/analysis system. In some implementations, attributes can be gathered from other third-party data sources (e.g., private or public domains). The data mining/analysis system can provide an objective evaluation of a patent being challenged via inter partes/post-grant review proceedings, and the likelihood that a patent will be ruled valid, invalid, or partially valid/partially invalid, this evaluation can require access to pertinent historical data, the evaluation can take into the account of all prior winning records by a particular attorney (column 13, lines 40-63).

As to claim 2 is rejected under 35 U.S.C 102(a)(1), the limitations therein have substantially the same scope as claim 1. In addition, Chan teaches as systems, methods, and computer program methods for assessing a validity or invalidity of a patent (column 3, lines 47-64). Therefore this claim is rejected for at least the same reasons as claim 1.

As to claim 3 is rejected under 35 U.S.C 102(a)(1), the limitations therein have substantially the same scope as claim 1. In addition, Chan teaches the client system can include one or more instances of computer-readable storage media, which couple to a bus systems. The bus systems can enable the client system's processors to read code and/or data to/from the computer-readable storage media (column 10, lines 4-15). Therefore this claim is rejected for at least the same reasons as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
7.	Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chan (US Patent No. 10,133,791 B1) as applied to claim 1 above, and further in view of Redlich et al. (US Patent Application No. 2008/0168135 A1, hereinafter “Redlich”)
As to Claim 4, Chan does not explicitly teach the claimed limitation “wherein the data mining finds data in the public domain corresponding to the particular individual on a basis of the subset of public records of data having overlapping features to the private domain data”.
Redlich teaches The automated metasearch KE search engine takes as source any data stream or document. This granular content is automatically metatagged by the search engine-system for range, sensitivity level, compartmentalization, categories, relevancy and other multi-tiered overlapping hierarchical factors. The granularized data content becomes the search terms, while these metatags become metafilters for the knowledge discovery process. These search terms are submitted to any number of extant tools and services, for locating other relevant supplemental data streams, documents, databases, local, Intranet, Internet, and public or private data stores. Likely tools include Internet search engines, data mining tools, database query engines, data collections, indices and other knowledge management applications or services, which are generally classified as data structures or data collections (abstract, paragraphs 0236, 0238, 0247, 0296).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Chan and Redlich before him/her, to modify Chan a basis of the subset of public records of data having overlapping features to the private domain data because that would provide tool with extractor, secure storage, content analysis, classification and organizing data in public/private domain as taught by Redlich (see title and abstract). 

Examiner’s Note
8.	Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
12/02/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156